Case 4:09-cr-40129-KES Document 161 Filed 03/10/21 Page 1 of 12 PageID #: 1398




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                           4:09-CR-40129-01-KES

                    Plaintiff,

       vs.                                        ORDER DENYING MOTION
                                                FOR COMPASSIONATE RELEASE
 BRANDON QUINCY THOMPSON
 a/k/a Terence Maceo Clay, Jr.,
 a/k/a “Kadafi,” a/k/a Hanee Rashid
 King, a/k/a Hanee Rasid King,
                    Defendant.


      Defendant, Brandon Quincy Thompson, moves for compassionate release

under 18 U.S.C. § 3582(c)(1)(A)(i). Docket 156. Plaintiff, the United States of

America, opposes the motion. Docket 159. For the following reasons, the court

denies defendant’s motion for compassionate release.

                                  BACKGROUND

      On May 8, 2019, Thompson pleaded guilty to count 12 and count 19 of

the second superseding indictment. Docket 83, 88. Count 12 alleged sex

trafficking of a minor by force, fraud, or coercion in violation of 18 U.S.C.

§§ 1591(a)(l), 159l(a)(2), 1591(b)(l), 1591(b)(2), and 2(a) and 2(b). Docket 72.

Count 19 alleged solicitation to murder a federal witness in violation of

18 U.S.C. §§ 373 and 1512(a)(l). Id. On April 15, 2011, the court sentenced

Thompson to life in custody on count 12 and a consecutive 120 months in

custody on count 19. Docket 121 at 4; Docket 123 at 2.

      Thompson is currently incarcerated at the United States Penitentiary

Terre Haute (USP Terre Haute), a high security penitentiary, in Terre Haute,
Case 4:09-cr-40129-KES Document 161 Filed 03/10/21 Page 2 of 12 PageID #: 1399




Indiana. Fed. Bureau of Prisons, https://www.bop.gov/inmateloc (last checked

Mar. 9, 2021). The total population at USP Terre Haute is currently 1,187

persons. https://www.bop.gov/ locations/thp/ (last visited Mar. 9, 2021). As of

March 9, 2021, there are currently seven active COVID-19 cases among

inmates at USP Terre Haute and two among staff. BOP: COVID-19 Update,

https://www.bop.gov/coronavirus/ (last visited Mar. 9, 2021). There have been

two inmate deaths from COVID-19, and 728 inmates and 18 staff have

recovered as of March 9, 2021 at USP Terre Haute. Id.

      Thompson claims he is more vulnerable to COVID-19 because he suffers

from hypertension, anxiety, depression, obesity, nerve damage, glaucoma, and

is a “heavy tobacco user.” Docket 156 at 3. Thompson is currently 37 years old.

See https://www.bop.gov/inmateloc. Thompson asserts his grandparents and

father are currently battling cancer, and states he intends to be their caretaker

if released. Docket 156 at 1, 18; Docket 160 at 3.

      On May 25, 2020, Thompson completed a Request for Administrative

Remedy form, requesting to be considered for compassionate release due to

COVID-19. Docket 156-1 at 5-13. On May 28, 2020, the administrative remedy

coordinator denied Thompson’s request. Id. at 4. On December 14, 2020,

Thompson filed a pro se motion with the court for relief under the First Step

Act. Docket 156.

                                 DISCUSSION

      Because sentences are final judgments, a court ordinarily “may not

modify a term of imprisonment once it has been imposed[.]” 18 U.S.C.

                                        2
Case 4:09-cr-40129-KES Document 161 Filed 03/10/21 Page 3 of 12 PageID #: 1400




§ 3582(c). In 2018, Congress passed the First Step Act (FSA). Pub. L. No. 115-

391, 132 Stat. 5194 (2018). In pertinent part, the FSA amends 18 U.S.C.

§ 3582(c)(1)(A) to permit incarcerated defendants in certain circumstances to

file motions with the court seeking compassionate release. Compassionate

release provides a narrow path for defendants with “extraordinary and

compelling reasons” to leave prison early. 18 U.S.C. § 3582(c)(1)(A)(i). Such a

reduction in sentence must take into consideration the 18 U.S.C. § 3553(a)

sentencing factors and be consistent with applicable policy statements issued

by the Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A).

      The Sentencing Commission’s policy statement, which was adopted

before the FSA, requires both “extraordinary and compelling reasons” to

warrant a sentence reduction and the defendant must not pose a danger to the

safety of others. USSG § 1B1.13(1)-(2) (Nov. 2018). The burden to establish that

a sentence reduction is warranted under 18 U.S.C. § 3582(c) rests with the

defendant. See United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).

      Thompson argues that the global COVID-19 crisis, his health conditions,

and his relatives’ medical conditions and their need for a caregiver satisfy the

“extraordinary and compelling reasons” standard under 18 U.S.C.

§ 3582(c)(1)(A)(i). Docket 156 at 1; Docket 156-1 at 11; Docket 160 at 3.

Thompson requests a sentence of time served. Docket 156.

I.    Administrative Exhaustion

      Previously, only the BOP Director had the authority to bring a

compassionate release motion on a defendant’s behalf. With the enactment of


                                        3
Case 4:09-cr-40129-KES Document 161 Filed 03/10/21 Page 4 of 12 PageID #: 1401




the FSA, however, Congress now permits courts to grant compassionate release

on motions filed by defendants “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is

earlier.” 18 U.S.C. § 3582(c)(1)(A). The court concludes Thompson has

exhausted the administrative remedies and reviews the matter on the merits.

II.   Extraordinary and Compelling Reasons

      Though § 3582(c)(1)(A)(i) provides for compassionate release upon a

showing of “extraordinary and compelling reasons,” Congress did not define

what constitutes “extraordinary and compelling.” See 28 U.S.C. § 994(t). The

Sentencing Commission was directed to describe what should be considered

extraordinary and compelling reasons and fashion “the criteria to be applied

and a list of specific examples.” Id. The Sentencing Commission did so by

limiting “extraordinary and compelling” reasons to four categories. USSG

§ 1B1.13, cmt. n.1(A)-(C). The four categories pertain to a defendant’s

(1) terminal illness, (2) debilitating physical or mental health condition,

(3) advanced age and deteriorating health in combination with the amount of

time served, and (4) compelling family circumstances. Id. A fifth catch-all

category exists for an “extraordinary and compelling reason other than, or in

combination with, the reasons described in subdivisions (A) through (C)” as

determined by the Director of the Bureau of Prisons. USSG § 1B1.13, cmt.

n.1(D).

                                         4
Case 4:09-cr-40129-KES Document 161 Filed 03/10/21 Page 5 of 12 PageID #: 1402




      The Sentencing Commission’s guidance in § 1B1.13 was provided prior

to the passage of the FSA amending § 3582(c)(1)(A), and has not been updated

because the commission lacks a quorum. See United States v. Beck, 425 F.

Supp. 3d 573, 579 n.7 (M.D.N.C. 2019) (“As the Sentencing Commission lacks

a quorum to amend the U.S. Sentencing Guidelines, it seems unlikely there will

be a policy statement applicable to [compassionate-release] motions brought by

defendants in the near future.”). As a result, a number of district courts,

including this one, have questioned whether the previous policy statement still

applies. See United States v. Rodd, Criminal No. 13-230, 2019 WL 5623973, at

*3 (D. Minn. Oct. 31, 2019); United States v. Brown, 4:05-CR-00227-1, 2020

WL 2091802, at *5-6 (S.D. Iowa Apr. 29, 2020); United States v. Poole, 4:15-CR-

40099-KES, 2020 WL 4673329, at *2 (D.S.D. Aug. 12, 2020).

      Because the FSA changed the way a compassionate release motion may

be brought, “several district courts have concluded that the discretion vested in

the BOP Director under the catch-all provision now belongs coextensively to

federal judges.” United States v. Condon, 458 F. Supp. 3d 1114, 1118 (D.N.D.

2020) (citing United States v. Fox, 2019 WL 3046086, at *3 (D. Me. July 11,

2019); Beck, 425 F. Supp. 3d at 578-80; United States v. Cantu, 423 F. Supp.

3d 345, 352-53 (S.D. Tex. 2019)); see also United States v. Rivernider, 2020 WL

597393, at *3 (D. Conn. Feb. 7, 2020). A fellow court in this district has held

that the “court retains its independent authority to consider the full slate of

extraordinary and compelling reasons that an imprisoned person might

bring[.]” (internal quotations omitted). This uncertainty has not yet been

                                        5
Case 4:09-cr-40129-KES Document 161 Filed 03/10/21 Page 6 of 12 PageID #: 1403




addressed by the Eighth Circuit. See United States v. Loggins, 966 F.3d 891,

892 (8th Cir. 2020) (“We need not decide whether the statute supersedes the

policy statement in this respect . . . .”); United States v. Rodd, 966 F.3d 740,

747 (8th Cir. 2020) (“We need not determine whether the district court erred in

adhering to the policy statements in § 1B1.13.”).

      The statute instructs that the court may reduce a term of imprisonment

for “extraordinary and compelling reasons” if “such a reduction is consistent

with applicable policy statements issued by the Sentencing Commission.” 18

U.S.C. § 3582(c)(1)(A). This court has assumed the policy statements still apply

to compassionate release motions brought under the FSA and utilizes USSG

§ 1B.13, comment notes 1(A)-(D) to guide its analysis. See, e.g., United States v.

Dressen, 4:17-CR-40047-01-KES, 2020 WL 5642313, at *3 (D.S.D. Sept. 22,

2020) summarily aff’d (8th Cir. Oct. 9, 2020); United States v. Adame, 4:18-CR-

40117-05-KES, 2020 WL 7212096, at *3 (D.S.D. Dec. 7, 2020); United States v.

Nyuon, 4:12-CR-40017-01-KES, 2020 WL 7029873, at *3 (D.S.D. Nov. 30,

2020).

      Thompson contends that his medical conditions put him at high-risk of

severe illness if he contracts COVID-19, and argues this combined with his

relatives’ serious health conditions satisfies the “extraordinary and compelling

reasons” standard under 18 U.S.C. § 3582(c)(1)(A)(i). Docket 156 at 1; Docket

156-1 at 11; Docket 160 at 3. The court analyzes Thompson’s claims under the

medical conditions category, USSG § 1B1.13 comment note 1(A), the family

circumstances category, USSG § 1B1.13 comment note 1(C), and the catch-all

                                         6
Case 4:09-cr-40129-KES Document 161 Filed 03/10/21 Page 7 of 12 PageID #: 1404




provision, USSG § 1B1.13 comment note 1(D).

      Assuming the policy statements continue to apply to compassionate

release motions brought under the FSA, Thompson has failed to show that his

reasons for release rise to the level of “extraordinary and compelling”

circumstances justifying a reduction in sentence.

      A.    Medical Conditions Category, Note 1(A)

      COVID-19 appears to pose a particular risk for individuals with certain

existing health conditions. The Centers for Disease Control and Prevention

(CDC) has identified the following conditions as ones that do pose an increased

risk of severe illness from COVID-19, including cancer, chronic kidney disease,

chronic obstructive pulmonary disease, heart conditions, obesity (a BMI of 30

or higher), type 2 diabetes, and several others. People with Certain Medical

Conditions, Ctrs. for Disease Control & Prevention, https://www.cdc.gov/

coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html

(updated Feb. 22, 2021). The CDC advises that other medical conditions might

pose an increased risk of severe illness from COVID-19, including moderate to

severe asthma, hypertension or high blood pressure, liver disease, type 1

diabetes, and several others. Id.

      The court has reviewed the medical records submitted in this case.

Thompson’s medical conditions include hypertension, possibly resolved, joint

derangement in his right elbow, and a leg injury. Docket 158 at 23-24.

Thompson’s hypertension is a condition that might increase the risk of severe

illness from COVID-19 if he were to contract the virus. Thompson’s other

                                        7
Case 4:09-cr-40129-KES Document 161 Filed 03/10/21 Page 8 of 12 PageID #: 1405




medical conditions—right elbow joint derangement and leg injury—are not

among those identified by the CDC as increasing or potentially increasing the

risk of severe illness from COVID-19.

      The records reveal Thompson has a history of hypertension. Docket 158

at 183, 255, 262, 333, 399, 406, 440, 532. Currently, his hypertension is

categorized as controlled without the usage of medication. Id. at 1, 448, 532,

534. The BOP medical staff consider Thompson’s hypertension “resolved.” Id. at

566. Thus, this condition is not, in fact, a risk factor for him. Thompson also

claims to be obese, but based on his height (68 inches) and weight (180

pounds), his BMI is 27.4 which is considered overweight, not obese. Docket

158 at 1, 76; See also Adult BMI Calculator, https://www.cdc.gov/

healthyweight/assessing/bmi/adult_bmi/english_bmi_calculator/bmi_calculat

or.html (last visited Mar. 9, 2021). This court requires a more particularized

showing of risk than being overweight and having a resolved medical condition

that might increase the risk of severe illness due to COVID-19.

      Recently, the Bureau of Prisons has implemented a COVID-19

vaccination plan and has begun administering vaccines to inmates and staff.

See BOP: COVID-19 Update, https://www.bop.gov/coronavirus/ (last visited

Mar. 9, 2021). As of March 9, 2021, 72,466 doses have been administered

systemwide. Id. At the Terre Haute correctional complex, 209 staff and 349

inmates have been fully inoculated as of March 9, 2021. Learn More About

Vaccinations and View Individual Facility Stats, https://www.bop.gov/

coronavirus/ (last visited Mar. 9, 2021). According to the BOP, those inmates

                                        8
Case 4:09-cr-40129-KES Document 161 Filed 03/10/21 Page 9 of 12 PageID #: 1406




who wish to receive the vaccine will have an opportunity to do so, but

      [w]hen an institution receives an allocation of the vaccine, it is first
      offered to full-time staff at that location, given that staff - who come
      and go between the facility and the community - present a higher
      potential vector for COVID-19 transmission. Vaccinating staff
      protects fellow staff, inmates at the facility, and the community.

Id.
       The court concludes Thompson’s health concerns coupled with the

present conditions at USP Terre Haute do not establish “extraordinary and

compelling reasons” for his early release. The court believes Thompson’s

medical conditions can be appropriately managed at USP Terre Haute, the

facility is engaged in appropriate efforts to protect inmates against the spread

of COVID-19, and the facility would act to treat any inmate who does contract

COVID-19. That USP Terre Haute has had COVID-19 infiltrate the facility does

not negate such conclusions. On balance, the court is persuaded USP Terre

Haute has acted appropriately to treat inmates who contract COVID-19.

      B.    Family Circumstances Category, Note 1(C)

      To justify compassionate release under the family circumstances

category, USSG § 1B1.13 comment note 1(C), the defendant must demonstrate

one of the following: (1) the “death or incapacitation of the caregiver of the

defendant’s minor children” or (2) the “incapacitation of the defendant’s spouse

or registered partner when the defendant would be the only available caregiver

for the spouse or registered partner.” Thompson advises the court that his

father and grandparents suffer from cancer. Docket 156 at 1; Docket 160 at 3.

There is no evidence in the record to substantiate his claims of their

deteriorating health. Even if the court were to consider that Thompson’s
                                         9
Case 4:09-cr-40129-KES Document 161 Filed 03/10/21 Page 10 of 12 PageID #: 1407




relatives may be incapacitated for purposes of Note (1)(C), the family

circumstances category specifically references care needed for a spouse or

minor children. See USSG § 1B1.13, cmt. n.1(C). Though the court is not

unsympathetic, Thompson does not qualify for release under the family

circumstances category.

       C.    Catch-all Category, Note 1(D)

       The catch-all category in Note 1(D) does not result in a different outcome.

The catch-all category allows for release if there are “extraordinary and

compelling” reasons other than, or in combination with, those identified in 1(A)

through 1(C). USSG § 1B1.13, cmt. n.1(D). Thompson’s medical conditions

together with his relatives’ need for care does not convince the court that

“extraordinary and compelling” reasons exists to release Thompson from

custody early.

III.   Sentencing Factors of § 31583(a)

       Although the court need not consider the 3553(a) factors because

Thompson’s circumstances fail to meet the high bar of “extraordinary and

compelling” reasons warranting a sentence reduction, such sentencing factors

underscore the point.

       Thompson was convicted of two very serious offenses, sex trafficking of a

child by force, fraud, or coercion and solicitation to murder a federal witness.

Ten minor victims were identified to have been manipulated and coerced to

engage in sexual acts. PSR ¶ 10. The victims’ ages ranged from 14 to 17 years

old. Id. Thompson began recruiting young women in 2007 and continued until


                                        10
Case 4:09-cr-40129-KES Document 161 Filed 03/10/21 Page 11 of 12 PageID #: 1408




the time of his arrest. Id. ¶¶ 18-60. Thompson utilized the internet and actively

pursued the recruitment of these victims. Id. ¶¶ 18-20, 24, 28, 30-31, 37, 38,

49. Thompson required his victims to change their names and forced them to

lie about their ages to his clients. Id. ¶ 19. While detained, Thompson

attempted to hire his cellmate to murder any victims planning to testify against

him. Id. ¶¶ 61-64.

      The total offense level on both counts was calculated as 60 but was later

adjusted to an offense level of 43, pursuant to Chapter 5, Part A. Id. ¶ 211.

Thompson had 21 scorable criminal history points resulting in a criminal

history Category VI. Id. ¶¶ 241-43. The sex trafficking offense had a mandatory

minimum of 15 years in custody and a maximum term of imprisonment of life.

Id. ¶ 295. The advisory guideline range for Thompson’s sex trafficking offense

was life. Id. ¶ 296. The court sentenced Thompson to life in custody for count

12 and 120 months in custody for count 19 to be served consecutively. Docket

123 at 2. Thompson’s current sentence is within the guideline range and

reflects the cruel, destructive, and devastating nature of his offenses.

      The court’s sentencing decisions were made with care, considering

Thompson’s offenses, history and characteristics, and all the other applicable

sentencing factors. The court concludes Thompson’s sentence of life in custody

followed by 120 months incarceration continues to be appropriate for the

seriousness of the crimes to which he pleaded guilty.

                                  CONCLUSION

      Thompson has failed to satisfy the extraordinary and compelling reason

                                        11
Case 4:09-cr-40129-KES Document 161 Filed 03/10/21 Page 12 of 12 PageID #: 1409




standard. Thus, it is

      ORDERED that defendant’s motion for relief under the First Step Act

(Docket 156) is denied.

      Dated March 10, 2021.

                                    BY THE COURT:

                                    /s/ Karen E. Schreier
                                    KAREN E. SCHREIER
                                    UNITED STATES DISTRICT JUDGE




                                      12
